INVESTMENT MANAGERS SERIES TRUST 235 W. Galena Street Milwaukee, Wisconsin53212 VIA EDGAR November 14, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust –File Nos. 333-122901 and 811-21719 (the “Registrant”) on behalf of the 361 Global Long/Short Equity Fund Ladies and Gentlemen: Pursuant to the comments provided by Ms. Anu Dubey of the staff of the Securities and Exchange Commission (the “Commission”) by telephone on October 27, 2014, regarding Post-Effective Amendment No. 549 to the Registrant’s registration statement filed on Form N-1A with respect to the 361 Global Long/Short Equity Fund (the “Fund”), a series of the Registrant, please find below the completed “Fees and Expenses” table and expense Example of the Fund. Fees and Expenses of the Fund Investor Class Class I Class Y Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None None None Maximum deferred sales charge (load) None None None Redemption fee None None None Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.25% 1.25% 1.25% Distribution and service (Rule 12b-1) fees 0.25% None None Other expenses1 1.50% 1.50% 1.35% Dividend and interest expense on short sales 0.39% 0.39% 0.39% Shareholder servicing fee 0.15% 0.15% None All other expenses 0.96% 0.96% 0.96% Total annual fund operating expenses 3.00% 2.75% 2.60% Fee waiver and/or expense reimbursement2 (0.37)% (0.37)% (0.37)% Total annual fund operating expenses after fee waiver and/or expense reimbursement1 2.63% 2.38% 2.23% 1 “Other expenses” have been estimated for the current fiscal year. Actual expenses may differ from estimates. 1 2 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses (as determined in accordance with SEC Form N-1A), expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation expenses) do not exceed 2.24%, 1.99%, and 1.84% of the average daily net assets of Investor Class, Class I and Class Y shares of the Fund, respectively.This agreement is in effect until February 28, 2016, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees waived or payments made to the Fund for a period of three years from the date of the waiver or payment. SUMMARY SECTION Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Investor Class Class I Class Y ***** The Registrant acknowledges that the adequacy and accuracy of the disclosure in the filing is the responsibility of the Registrant.In addition, the Registrant acknowledges that any comments or changes to disclosure in the filing provided by the Commission staff, acting pursuant to delegated authority, do not foreclose the Commission from taking any action with respect to the filing.The Registrant also represents that it will not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact Kiran Dhillon (626-385-5770) should you have any questions or comments regarding the Amendment. Sincerely, /s/KIRAN DHILLON Kiran Dhillon Assistant Secretary 2
